Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address, and Telephone Number Identification No. 333-127545 PSE&G Transition Funding II LLC 55-0628725 (A Delaware limited liability company) 80 Park Plaza  T4D P O. Box 1171 Newark, New Jersey 07101-1171 973 297-2227 http://www.pseg.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.) (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Registrant is a wholly owned subsidiary of Public Service Electric and Gas Company. Registrant meets the conditions set forth in General Instruction H(1) (a) and (b) of Form 10-Q and is filing this Form 10-Q with the reduced disclosure format authorized by General Instruction H. TABLE OF CONTENTS PAGE FORWARD-LOOKING STATEMENTS ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Notes to Condensed Financial Statements Note 1. Organization and Basis of Presentation 4 Note 2. The Bonds 5 Note 3. Significant Agreements and Related Party Transactions 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Results of Operations 6 Liquidity and Capital Resources 7 Item 3. Qualitative and Quantitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 6. Exhibits 8 Signature 9 i FORWARD-LOOKING STATEMENTS Except for the historical information contained herein, certain of the matters discussed in this report constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those anticipated. Such statements are based on managements beliefs as well as assumptions made by and information currently available to management. When used herein, the words, anticipate, intend, estimate, believe, expect, plan, potential, variations of such words and similar expressions are intended to identify forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following review of factors should not be construed as exhaustive. In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements, factors that could cause actual results to differ materially from those contemplated in any forward-looking statements include, among others, the following: state and federal legal or regulatory developments; national or regional economic conditions; market demand and prices for energy; customer conservation; distributed generation technology; weather variations affecting customer energy usage; the effect of continued electric industry restructuring; operating performance of Public Service Electric and Gas Companys facilities and third party suppliers; and the payment patterns of customers including the rate of delinquencies. ii PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PSE&G TRANSITION FUNDING II LLC CONDENSED STATEMENT OF OPERATIONS (Thousands of Dollars) (Unaudited) For the Quarters Ended For the Six Months Ended June 30, June 30, OPERATING REVENUES $ 3,231 $ 3,028 $ 6,438 $ 6,034 OPERATING EXPENSES Amortization of Bondable Transition Property 2,176 1,841 4,345 3,687 Servicing and Administrative Fees 82 120 95 165 Total Operating Expenses 2,258 1,961 4,440 3,852 OPERATING INCOME 973 1,067 1,998 2,182 Interest Income 72 58 97 73 Interest Expense (1,038 ) (1,119 ) (2,081 ) (2,243 ) NET INCOME $ 7 $ 6 $ 14 $ 12 See Notes to Condensed Financial Statements. 1 PSE&G TRANSITION FUNDING II LLC CONDENSED BALANCE SHEET (Thousands of Dollars) (Unaudited) June 30, December 31, ASSETS Current Assets: Cash $ 45 $ 31 Receivable from Member 2,693 2,482 Restricted Cash 367 539 Total Current Assets 3,105 3,052 Noncurrent Assets: Restricted Cash 514 514 Bondable Transition Property 87,815 92,160 Total Noncurrent Assets 88,329 92,674 TOTAL ASSETS $ 91,434 $ 95,726 LIABILITIES Current Liabilities: Current Portion of Long-Term Debt $ 9,724 $ 9,395 Accrued Interest 178 186 Total Current Liabilities 9,902 9,581 Long-Term Debt 80,973 85,600 TOTAL LIABILITIES 90,875 95,181 MEMBERS EQUITY Contributed Capital 514 514 Retained Earnings 45 31 Total Members Equity 559 545 TOTAL LIABILITIES AND MEMBERS EQUITY $ 91,434 $ 95,726 See Notes to Condensed Financial Statements. 2 PSE&G TRANSITION FUNDING II LLC CONDENSED STATEMENT OF CASH FLOWS (Thousands of Dollars) (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 14 $ 12 Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Amortization of Bondable Transition Property 4,345 3,687 Net Changes in Certain Current Assets and Liabilities: Receivable from Member (211 ) (107 ) Receivable from Affiliate  1,198 Restricted Cash 172 (443 ) Accrued Interest (8 ) (1,031 ) Net Cash Provided By Operating Activities 4,312 3,316 CASH FLOWS FROM INVESTING ACTIVITIES   CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Long-Term Debt (4,298 ) (3,304 ) Net Cash Used In Financing Activities (4,298 ) (3,304 ) Increase in Cash and Cash Equivalents 14 12 Cash and Cash Equivalents at Beginning of Period 31 5 Cash and Cash Equivalents at End of Period $ 45 $ 17 Interest Paid $ 2,088 $ 3,274 See Notes to Condensed Financial Statements. 3 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Organization and Basis Organization Unless the context otherwise indicates, all references to Transition Funding II, we, us or our herein mean PSE&G Transition Funding II LLC, a Delaware limited liability company located at 80 Park Plaza, Newark, New Jersey 07102. We were formed under the laws of the State of Delaware on July 18, 2005 and operate pursuant to a limited liability company agreement with Public Service Electric and Gas Company (PSE&G) as our sole member. PSE&G is an operating electric and gas utility and is a wholly owned subsidiary of Public Service Enterprise Group Incorporated (PSEG). We were organized for the sole purpose of purchasing and owning the BGS bondable transition property (BTP) of PSE&G, issuing transition bonds (Bonds), pledging our interest in BTP and other collateral to a debt/security trustee (Trustee) to collateralize the Bonds, and performing activities that are necessary, suitable or convenient to accomplish these purposes. The Electric Discount and Energy Competition Act, enacted in the State of New Jersey in February 1999 and amended in September 2002 (Competition Act), authorizes electric public utilities, such as PSE&G, to recover, among other costs, basic generation service (BGS) transition costs. BGS transition costs represent the amount by which a public utilitys cost of supplying BGS exceeds the net revenues received by the public utility for providing such service during a four-year transition period ended July 31, 2003. BGS is a regulated electric generation service provided to any electric utility consumer that has not chosen an alternative power supplier. A public utility may recover BGS transition costs through an irrevocable non-bypassable charge called a BGS transition bond charge (TBC) that is assessed on all retail electric consumers. The Competition Act permits special purpose entities formed by electric public utilities to issue debt securities secured by the right to receive revenues arising from the TBC. BTP represents the irrevocable right of PSE&G, or its successor or assignee, to collect a TBC pursuant to a bondable stranded cost rate order (Finance Order), which was issued on July 12, 2005 by the New Jersey Board of Public Utilities (BPU) in accordance with the Competition Act. These orders are a matter of public record and are available from the BPU. The Finance Order authorizes the TBC to be sufficient to recover the $102.7 million aggregate principal amount of Bonds, plus an amount sufficient to provide for any credit enhancement, to fund any reserves and to pay interest, redemption premiums, if any, servicing fees and other expenses relating to the Bonds. Our organizational documents require us to operate in a manner so that we should not be consolidated in the bankruptcy estate of PSE&G in the event PSE&G becomes subject to a bankruptcy proceeding. Basis of Presentation The condensed financial statements included herein have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q. Certain information and note disclosures normally included in financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States of America (GAAP) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the disclosures are adequate to make the information presented not misleading. These condensed financial statements and notes to condensed financial statements (Notes) should be read in conjunction with and update and supplement matters discussed in our 2006 Annual Report on Form 10-K and our Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. The unaudited financial information furnished herein reflects all adjustments, which are, in the opinion of management, necessary to fairly state the results for the interim periods presented.
